Thomas J.:
The plaintiff slipped and his arm passed within the frame of a printing press, where it was injured by an actuating shoe which was unguarded and which extended to and in some part slightly beyond the frame of the press. Thirteen of seventeen presses then operated by the defendant had guards over the shoe, which, if used upon the machine in question, would have prevented the injury. The absence of the guard was a proximate cause of the injury, and it is immaterial that the plaintiff was not in proximity to the machine for the special purpose of operating it, or that the shoe was practically within the frame. The judgment and order should be affirmed, with costs, on the authority of Welch v. Waterbary Co. (206 N. Y. 522); Martin v. Walker & Williams Mfg. Co. (198 id. 324); McEwen v. Borden's Condensed Milk Co. (154 App. Div. 185), and Basel v. Ansonia Clock Co. (159 id. 912). Present—Jenks, P. J., Burr, Thomas, Rich and Stapleton, JJ. Judgment and order unanimously affirmed, with costs.